State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: August 7, 2014                      105791
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                     Respondent,
      v                                       MEMORANDUM AND ORDER

BRIAN E. DENSMORE,
                     Appellant.
________________________________


Calendar Date:   June 5, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Devine, JJ.

                               __________


      Andrew Kossover, Public Defender, Kingston (Michael K.
Gould of counsel), for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                               __________


Devine, J.

      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered December 18, 2012, convicting defendant
upon his plea of guilty of the crimes of rape in the second
degree (four counts).

      In satisfaction of a 10-count indictment, defendant pleaded
guilty to four counts of rape in the second degree. County Court
thereafter sentenced defendant, as a second felony offender, to
an aggregate prison term of 17 years followed by 15 years of
postrelease supervision. Defendant appeals and we affirm.

      We reject defendant's contention that he was improperly
adjudicated as a second felony offender inasmuch as County Court
                              -2-                  105791

was not obligated to expressly advise him that he had the right
to challenge the constitutionality of his prior conviction (see
People v Wood, 108 AD3d 932, 932-933 [2013]; People v Smith, 121
AD2d 771, 772 [1986]). To the contrary, where defendant was
provided with a predicate felony statement, declined to
controvert the allegations contained therein and admitted to the
prior conviction for criminal mischief in the second degree, we
find that the court substantially complied with the dictates of
CPL 400.21 (3) and that defendant was properly sentenced as a
second felony offender (see People v Wood, 108 AD3d at 933;
People v Ellis, 53 AD3d 776, 777 [2008]).

      Finally, although certain comments by County Court during
sentencing could be characterized as intemperate, given the
nature of defendant's crimes – unprotected intercourse with four
different girls under the age of 15 after befriending them for
that express purpose – we find no abuse of discretion or
extraordinary circumstances that would warrant a reduction of his
sentence in the interest of justice (see People v Olson, 110 AD3d
1373, 1377 [2013]; People v Beliard, 101 AD3d 1236, 1239 [2012],
lv denied 20 NY3d 1096 [2013]).

     Lahtinen, J.P., McCarthy, Rose and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court